Citation Nr: 1036082	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
right foot tendonitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran made a timely submission of additional evidence.  She 
was advised that the regulations require the case to be returned 
to the agency of original jurisdiction (AOJ) for consideration of 
this new evidence, unless she specifically waives such AOJ 
review.  38 C.F.R. § 20.1304(c) (2009).  She has not responded to 
the notice.  She has not waived AOJ review of her newly submitted 
evidence.  Therefore, the case must be remanded to the RO for 
further adjudication.   

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate this claim in 
light of any evidence added to the record.  
If any benefit sought on appeal remains 
denied, the appellant and her representative 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


